DETAILED ACTION
This office action is in response to the application filed on 12/09/2020.
Claims 1-10 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Florit et al. (hereinafter Florit, US 2008/0205302 A1) in view of Matsushita et al. (hereinafter Matsushita, US 2011/0075668 A1) in view of Marolia et al. (hereinafter Marolia, US 2020/0021540 A1).

Regarding Claim 1, Florit teaches A method for propagating a movement event message of a network entity (Florit: para.0073 “. These topology change notifications can be segment protocol messages that alert other segment ports to the fact that the topology of the originating network segment has changed (e.g., in this situation, the topology change is the movement of the blocked port from one location to another)”), the method comprising: 
step 1) a network device capable of receiving a movement event message from an external system or device (Florit: para.0073 “. These topology change notifications can be segment protocol messages that alert other segment ports to the fact that the topology of the originating network segment has changed (e.g., in this situation, the topology change is the movement of the blocked port from one location to another)”)
also maintains an uplink port information table based on information of received data (Florit: para.0069 “Forwarding tables within network components such as network devices 110(1), 110(2), and 110(3) can identify the ports used to reach clients 400(1) and 400(2). For example, a forwarding table within network device 110(1) can indicate that client 400(1) is reachable via the port coupled to network 200.” maintains a forwarding table including port information.  This information can be updated and flooded based on received data such as a TCN in para.0071-0072); 
step 2) after receiving the movement event message sent by the external system or device (Florit: para.0074 “As shown in the illustrated example, the newly-failed segment port in network device 110(2) sends a TC (in the form of a segment protocol BPA) to the other segment port in network device 110(2). ” para.0073 “These topology change notifications can be segment protocol messages that alert other segment ports to the fact that the topology of the originating network segment has changed (e.g., in this situation, the topology change is the movement of the blocked port from one location to another)” device 110(1) can receive a TC message, which informs the node that a blocked port has moved from one location to another), 
the network device (Florit Fig. 4B, para.0076 110(1)) with the uplink port information table using the uplink port information table to obtain a matching forwarding port and forwarding information of the movement event message, and constructing a movement event forwarding message by using the forwarding information and the movement event forwarding message through a forwarding port (Florit: para.0076 “Since the receiving segment port in network device 110(1) is also an endpoint of the network segment, this segment port can (in at least some embodiments) convey the TC into network 200, since some forwarding information within the network (e.g., such as the forwarding information used to convey messages between clients 400(1) and 400(2)) also needs to be flushed. When the segment port is initially configured as an endpoint segment port, additional configuration information identifying (a) where (e.g., in terms of outgoing ports) TCs should be forwarded and (b) whether that TC should be converted for use by another protocol can also be provided as part of the configuration information.” para.0077 “In the illustrated embodiment, when the TC is processed by network device 110(1), the TC is converted into another type of TC message (e.g., the segment protocol TC can be converted into a TC appropriate for use with STP) and forwarded via the port coupled to network 200. This converted TC can then be conveyed within network 200 according to the appropriate protocol being used within network 200. Similarly, since the now-failed segment port within network device 110(3) is a segment endpoint, network device 110(3) can also send a converted TC to network 200.” node 110(1) takes the TC received from 110(2), and converts it into a new TC that is suitable to network 200 using port and TC forwarding table established in para.0076, and forwards the converted TC to network 200).
However Florit does not explicitly disclose step 1) a network device maintaining a historical forwarded information list based on information of forwarded data, 
and step 3) after a network device receives the movement event forwarding message, searching for the matching forwarding port and forwarding information of the movement event forwarding message in the historical forwarded information list, modifying the movement event forwarding message by using the forwarding information, and then forwarding the modified movement event forwarding message through the forwarding port.
Matsushita discloses  1) a network device maintaining a historical forwarded information list based on information of forwarded data (Matsushita: para.0101 “These port numbers match the port numbers 23458 and 23459 that were stored as the history information when the NAT device 3 forwarded the punch packets” historical forwarding information is maintained.), 
and step 3) after a network device receives the forwarding message, searching for the matching forwarding port and forwarding information of the forwarding message in the historical forwarded information list (Matsushita: para.0101 “These port numbers match the port numbers 23458 and 23459 that were stored as the history information when the NAT device 3 forwarded the punch packets.” para.0102 “These destination port numbers match the port numbers that have been stored as the history information in the NAT devices 3 and 4” it is determined that the port numbers match in the history information when the packets were first forwarded.), 
then forwarding the forwarding message through the forwarding port (Matsushita: para.0102 “Therefore, the NAT devices 3 and 4 forward the RTP packets and the RTCP packets that they receive to the terminal devices 6 and 7, respectively. Note that the conditions that the destination port number for the RTP packet be an even number and that the destination port number for the RTCP packet be an odd number that is computed by adding 1 to the destination port number for the RTP packet have been fulfilled. The terminal devices 6 and 7 are therefore able to perform the RTP/RTCP-based communication.” the packets are then forwarded via the ports that were previously established in para.0101 and para.102).
Therefore It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Florit and Matsushita in order to incorporate step 1) a network device maintaining a historical forwarded information list based on information of forwarded data, and step 3) after a network device receives the forwarding message, searching for the matching forwarding port and forwarding information of the forwarding message in the historical forwarded information list, and then forwarding the forwarding message through the forwarding port, and apply this technique to the movement event forwarding messages of Florit.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved network communication (Matsushita: para.0003-0004).
However Florit-Matsushita does not explicitly disclose modifying the movement event forwarding message by using the forwarding information, and forwarding the modified movement event forwarding message.
Marolia discloses modifying the forwarding message by using the forwarding information (Marolia: para.0049 “Still with reference to FIG. 8, instead if it is determined that the packet does not include transmit on change fields, control passes to block 840 where these transmit on change fields may be obtained from the history storage of the stateful port. Then at block 850 these transmit on change fields are appended to the data packet.” packets are modified using past packet forwarding historical information), and 
forwarding the modified forwarding message (Marolia: para.0049 “Finally at block 860, the stateful port transmits the data packet to a destination, e.g., a consuming circuit such as a core or other processing circuit.”).
Therefore It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Florit and Matsushita and Marolia in order to incorporate modifying the movement event forwarding message by using the forwarding information, and forwarding the event forwarding message, and applying the technique to that of the movement event forwarding message of Florit.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved link efficiency (Marolia: para.0002-para.0003).

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Florit et al. (hereinafter Florit, US 2008/0205302 A1) in view of Matsushita et al. (hereinafter Matsushita, US 2011/0075668 A1) in view of Marolia et al. (hereinafter Marolia, US 2020/0021540 A1) further in view of Migishima (US 2009/0225965 A1).

Florit-Matsishita-Marolia discloses claim 1 as set forth above.
However Florit-Matsishita-Marolia does not explicitly disclose wherein the movement event message contains the name of a moved network entity and a pre-movement network address of the network entity.
Migishima discloses wherein the movement event message contains the name of a moved network entity and a pre-movement network address of the network entity (Migishima: para.0049 “FIG. 10 shows a structure of the SIP message of FIG. 9. AN SIP message 1001 of FIG. 10 corresponds to the SIP message 904 (similar to 905 except for a header indicating relaying of the SIP server), reference numeral 1002 denotes a user information updating command ("!!!! replace-telephone-number"), 1003 denotes a name (Sanshiro), 1004 denotes an old IP address (corresponding to 502 of FIG. 5), 1005 denotes a new IP address (corresponding to 504 of FIG. 5), 1006 denotes an old URI (corresponding to 503 of FIG. 5), and 1007 denotes a new URI (corresponding to 505 of FIG. 5). By predefining a format of such a MESSAGE method for updating phone book, old and new pieces of information can be transmitted/received together with the user information updating command (or phone book updating command) 1002 to update phone book data.” the ip address movement event message includes a name, old ip address and the new ip address.).
Therefore It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Florit-Matsushita-Marolia with Migishima in order to incorporate wherein the movement event message contains the name of a moved network entity and a pre-movement network address of the network entity, and apply this idea to the topology change message of Florit.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved accuracy when updating addresses by sending more confirmation information, such as name of entity and previous address (Migishima: para.0049).

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Florit et al. (hereinafter Florit, US 2008/0205302 A1) in view of Matsushita et al. (hereinafter Matsushita, US 2011/0075668 A1) in view of Marolia et al. (hereinafter Marolia, US 2020/0021540 A1) further in view of Migishima (US 2009/0225965 A1) further in view of Kizu (US 2015/0172186 A1).

Regarding Claim 3, Florit-Matsushita-Marolia-Migishima discloses claim 2 as set forth above.
However Florit-Marolia-Migishima does not explicitly disclose wherein the historical forwarded information list -3-New U.S. Patent Application comprises recorded information of egress port identifiers, source network addresses and destination network addresses of the forwarded data.
Matsushita discloses wherein the historical forwarded information list -3-New U.S. Patent Application comprises recorded information of egress port identifiers (Matsushita: para.0101 “These port numbers match the port numbers 23458 and 23459 that were stored as the history information when the NAT device 3 forwarded the punch packets” historical forwarding information is maintained.), 
Therefore It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Florit and Matsushita in order to wherein the historical forwarded information list -3-New U.S. Patent Application comprises recorded information of egress port identifiers.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved network communication (Matsushita: para.0003-0004).
However Florit-Matsushita-Marolia-Migishima does not explicitly disclose wherein the historical forwarded information list -3-New U.S. Patent Application comprises recorded information of source network addresses and destination network addresses of the forwarded data.
Kizu discloses wherein the historical forwarded information list -3-New U.S. Patent Application comprises recorded information of egress port identifiers, source network addresses and destination network addresses of the forwarded data (Kizu: para.0109 “FIG. 10 illustrates the session history management table 207-1. The columns labeled Flow ID, User ID, Src IP, Src Port, Dst IP, Dst Port, Protocol, n-packets, n-bytes, Outbound Path, Inbound Path, Start Time, and End Time in the session history management table 207-1 indicate, respectively, an identifier that allows a session to be identified uniquely, an identifier that allows a user who establishes the communication to be identified uniquely, a source IP address, a source port number, a destination IP address, a destination port number, a protocol number, the number of exchanged packets, the amount of exchanged packets, information that allows an outbound path of the communication to be identified, information that allows an inbound path of the communication to be identified, a time at which the session starts, and a time at which the session ends.” source ip, destination ip, and ingress and egress port identifiers are maintained).
Therefore It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Florit-Matsushita-Marolia-Migishima with Kizu in order to incorporate wherein the historical forwarded information list -3-New U.S. Patent Application comprises recorded information of egress port identifiers, source network addresses and destination network addresses of the forwarded data.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of better classifying incoming packets using historical information based on additional information (Kizu: para.0109).

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Florit et al. (hereinafter Florit, US 2008/0205302 A1) in view of Matsushita et al. (hereinafter Matsushita, US 2011/0075668 A1) in view of Marolia et al. (hereinafter Marolia, US 2020/0021540 A1) further in view of Migishima (US 2009/0225965 A1) further in view of Kizu (US 2015/0172186 A1) further in view of Casado et al. (hereinafter Casado, US 2013/0058229 A1).
Regarding Claim 4, Florit-Matsushita-Marolia-Migishima-Kizu discloses claim 3 as set forth above.
Florit discloses wherein the destination network entity names remain unchanged during network transmission of the data (Florit: Fig. 2, para.0018, there is no indication that any devices in the network change names, such as the network 200 or network device names).
However Florit-Matsushita-Marolia-Migishima-Kizu does not explicitly disclose wherein the uplink port information table comprises recorded information of destination network entity names, destination network addresses, source network addresses and the ingress port identifiers of the received data.
Casado discloses wherein the uplink port information table comprises recorded information of destination network entity names (Casado: para.0125 VLAN ID), destination network addresses (Casado: para.0125 Destination ip address), source network addresses (Casado: para.0125 source ip address) and the ingress port identifiers of the received data (Casado: para.0125 source port/ingress port), (Casado: para.0125 “The forwarding tables 940 conceptually represent a set of forwarding tables for routing and modifying network data received from the ingress ports 910. In some embodiments, the forwarding tables 940 include a set of records (or rules) that instruct the switching element 900 to route and/or modify network data and send the network data to the egress ports 920 and/or the dispatch port 930 based on defined routing criteria. As noted above, examples of routing criteria include source media access control (MAC) address, destination MAC, packet type, source Internet Protocol (IP) address, destination IP address, source port, destination port, and/or virtual local area network (VLAN) identifier, among other routing criteria. In some embodiments, the switching element 900 routes network data to a particular egress port according to the routing criteria.”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Florit-Matsushita-Marolia-Migishima-Kizu with Casado in order to incorporate wherein the uplink port information table comprises recorded information of destination network entity names, destination network addresses, source network addresses and the ingress port identifiers of the received data.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of accurately forwarding packets based on additional packet parameters (Casado: para.0125).

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Florit et al. (hereinafter Florit, US 2008/0205302 A1) in view of Matsushita et al. (hereinafter Matsushita, US 2011/0075668 A1) in view of Marolia et al. (hereinafter Marolia, US 2020/0021540 A1) in view of Ghosh et al. (hereinafter Ghosh, US 7,990,993 B1) in view of Brandstatter (US 2018/0159941 A1).
Regarding Claim 10, Florit-Matsushita-Marolia discloses claim 1 as set forth above.	
However Florit does not explicitly disclose wherein the method further comprises: a step of analyzing and determining, by the network device, whether to stop the propagation: step S1) acquiring the name of the moved network entity from the movement event message or the movement event forwarding message, and searching for a post- -7-New U.S. Patent Application movement network address corresponding to the network entity name at the external system; and step S2) searching for and comparing egress ports respectively corresponding to the post-movement network address and the pre-movement network address by using a forwarding information base (FIB); and if the two egress ports are same, determining to stop propagation.
Ghosh discloses wherein the method further comprises: a step of analyzing and determining, by the network device, whether to stop the propagation (Ghosh: col.8 lines 38-62 “For example, when flooding traffic, an egress interface card or other hardware component of the packet forwarding engine processes the flooding next hop identifier specified in the forwarding information and then compares the egress port to which the flooding packet is being sent with the ingress port by which the original L2 packet was received.  The hardware component then automatically drops the flooding packet if the egress port is identical to the ingress port. In other words, the hardware component does not flood a copy of the packet out the port that corresponds to the ingress port. ” the packet is no longer forwarded to new devices if it is determined that the ports are identical): 
step S2) searching for and comparing egress ports respectively corresponding to the initial packet, and the current destination by using a forwarding information base (FIB); and if the two egress ports are same, determining to stop propagation (Ghosh: col.8 lines 38-62 “For example, when flooding traffic, an egress interface card or other hardware component of the packet forwarding engine processes the flooding next hop identifier specified in the forwarding information and then compares the egress port to which the flooding packet is being sent with the ingress port by which the original L2 packet was received  The hardware component then automatically drops the flooding packet if the egress port is identical to the ingress port. In other words, the hardware component does not flood a copy of the packet out the port that corresponds to the ingress port.”  the packet is no longer forwarded to new devices if it is determined that the ports are identical, that is, the packet being flooded is being attempted to be sent to the originator, the same node that initiated the flooding in the first place.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Florit-Matsushita-Marolia with Ghosh in order to incorporate wherein the method further comprises: a step of analyzing and determining, by the network device, whether to stop the propagation, step S2) searching for and comparing egress ports respectively corresponding to the initial packet, and the current destination by using a forwarding information base (FIB); and if the two egress ports are same, determining to stop propagation
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of not sending the packet to the original sender of the packet (Ghosh: col.8 lines 38-62).
However Florit-Matsushita-Marolia-Ghosh does not explicitly disclose step S1) acquiring the name of the moved network entity from the movement event message or the movement event forwarding message, and searching for a post- -7-New U.S. Patent Application movement network address corresponding to the network entity name at the external system.
Brandstatter discloses step S1) acquiring the name of the moved network entity from the movement event message or the movement event forwarding message (Brandstatter: para.0049 “Together with this message MOVED, it sends the dotted (binary) Internet Address or a known DNS name valid only for this particular server back to the client. This could be “server4.cluster1.com”.” the name of the moved server is obtained from the message.), 
and searching for a post- -7-New U.S. Patent Application movement network address corresponding to the network entity name at the external system (Brandstatter: para.0008-0009 “Now, the software running on client CLI1 tries to get a connection to any server of cluster CLU1 and does a DNS request (Domain Name Resolution) asking the DNS servers in the well-known and normal way for the Internet addresses of the domain with the name of “cluster1.com”…. The DNS servers will return with a list of network IP addresses as so-called dotted Internet addresses of all of these cluster servers S1-S5. The client software chooses one of these Internet addresses, normally the first one, and tries to establish a network connection.” the name is used to determine the internet address of the moved entity.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Florit-Matsushita-Marolia-Ghosh with Brandstatter in order to incorporate acquiring the name of the moved network entity from the movement event message or the movement event forwarding message, and searching for a post- -7-New U.S. Patent Application movement network address corresponding to the network entity name at the external system.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of consistent network connectivity after the movement of an entity (Brandstatter: para.0009).

Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhou et al. (US 11,088,937 B1) see Fig. 2 and 3 and col.6 lines 43-65 which shows how update message about the network is propagated to other nodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133. The examiner can normally be reached 7:30-5 M-R, M-F alternating.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 5712725863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUI H KIM/               Examiner, Art Unit 2453                                                                                                                                                                                         

/KAMAL B DIVECHA/             Supervisory Patent Examiner, Art Unit 2453